Exhibit 99.1 Fuel Cost PressuresTVA is FacingTom KilgorePresident and CEOTVAAugust 6, 2 The Big Picture •Prices for fuels commonly used to make electricity are skyrocketing. •Increases driven primarily by global supply and demand challenges. •TVA region not immune to these cost pressures. •Historic drought continues to reduce low-cost hydro generation. •Potential impacts on next Fuel Cost Adjustment (FCA). 3 How TVA Recovers Fuel Costs •Quarterly Fuel Cost Adjustments (FCA) began in October 2006. •Sound business practice to help TVA match revenue with costs for fueland purchased power in a timely manner. •Recovered through monthly consumer power bills, depending onindividual energy use. •Many utilities across the U.S. - including most of TVA’s neighbors - useFCA mechanisms routinely to adjust their rates for fuel and purchasedpower charges. 4 Fuel Prices Are Soaring Cumulative Percent Increase in Market Fuel Prices* Oil prices make national news, but market prices for coalhave increased twice as much as oil in the same period * Price comparison from Dec. 07 through July 24, 2008. 5 Source: Pira World Coal Prices Europe - CIF S.
